Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 101
35 U.S.C. §101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7, 9-16, and 18-19 are rejected on the ground of nonstatutory double patenting of the claims in U.S. Patent No. 11157706 B2. 
The claims are rejected on the ground of non-statutory double patenting of the claims in US Patent No. 11157706 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because:
Limitations of claims 1, 10, and 19 in the instant application correspond to the combination of limitations set forth in claims 1, 9, and 17 of US 11157706 B2. 
Limitations of claims 2 and 11 in the instant application correspond to the combination of limitations set forth in claims 2 and 10 of US 11157706 B2. 
Limitations of claims 3 and 12 in the instant application correspond to the combination of limitations set forth in claims 3 and 11 of US 11157706 B2. 

Limitations of claims 5 and 14 in the instant application correspond to the combination of limitations set forth in claims 5 and 13 of US 11157706 B2.
Limitations of claims 6 and 15 in the instant application correspond to the combination of limitations set forth in claims 6 and 14 of US 11157706 B2. 
 Limitations of claims 7 and 16 in the instant application correspond to the combination of limitations set forth in claims 7 and 15 of US 11157706 B2. 
Limitations of claims 9 and 18 in the instant application correspond to the combination of limitations set forth in claims 8 and 16 of US 11157706 B2. 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.131(c). A registered attorney or agent of record may sign a terminal disclaimer.

Claims 8, 17, and 20 are rejected under the judicially created doctrine of double patenting as being directed to the same invention as that set forth in claims 1, 9, and 17 of United States Patent No. 11157706 B2.  See In re Thorington, 418 F.2d 528,163 USPQ 644 (CCPA 1969).
16581048
US 11157706 B2
1. A system, comprising: a data store to store and to manage data within a network; a server to facilitate operations using information from the one or more data stores; a machine learning (ML) based artificial intelligence (AI) subsystem to communicate with the server and the data store in the network, the ML-based AI subsystem comprising: a data access interface to: receive data associated with a conversation with a user via a communication channel, the data for training at least one model to determine intent in the 
generate a production-ready model based on the retained at least one candidate model set; 

and deploy the production-ready model for intent determination in the conversation with the user.
8. The system of claim 1, wherein generating the production-ready model comprises: applying a fine-tune intent level evaluation specific to any particular client workflow by providing at least one of the following: providing additional training data from auxiliary models to boost specific intent performance; or providing data oversampling with layer level fine-tuning techniques to correct or augment specific intent performance issues; and creating the production-ready model based on an ensemble of successful fine-tuned candidate models from the at least one retained candidate model set.


generate a production-ready model based on the retained at least one candidate model set, 





applying a fine-tune intent level evaluation specific to any particular client workflow by providing at least one of the following:  providing additional training data from auxiliary models to boost specific intent performance; or  providing data oversampling with layer level fine-tuning techniques to correct or augment specific intent performance issues; and creating the production-ready model based on an ensemble of successful fine-tuned candidate models from the retained at least one candidate model set; and 
deploy the production-ready model for intent determination in the conversation with the user.
10. A method for determining intent in a digital conversation, comprising: receiving, by a processor, data associated with a conversation with a user via a communication channel, the data for training at least one 
17. The method of claim 10, wherein generating the production-ready model comprises: applying a fine-tune intent level evaluation specific to any particular client workflow by providing at least one of the following: providing additional training data from auxiliary models to boost specific intent performance; or providing data oversampling with layer level fine-tuning techniques to correct or augment specific intent performance issues; and creating the production-ready model based on an ensemble of successful fine-tuned candidate models from the at least one retained candidate model set.





applying a fine-tune intent level evaluation specific to any particular client workflow by providing at least one of the following: providing additional training data from auxiliary models to boost specific intent performance; or providing data oversampling with layer level fine-tuning techniques to correct or augment specific intent performance issues; and creating the production-ready model based on an ensemble of successful fine-tuned candidate models from the retained at least one candidate model set; and 
deploying, by the processor, the production-ready model for intent determination in the conversation with the user.
19. A non-transitory computer-readable storage medium having an executable stored thereon, which when executed instructs a processor to perform the following: receiving data associated with a conversation with a 


20. The non-transitory computer-readable storage medium of claim 19, wherein generating the production-ready model comprises: applying a fine-tune intent level evaluation specific to any particular client workflow by providing at least one of the following: providing additional training data from auxiliary models to boost specific intent performance; or providing data oversampling with layer level fine-tuning techniques to correct or augment specific intent performance issues; and creating the production-ready model based on an ensemble of successful fine-tuned candidate models from the at least one retained candidate model set.







wherein generating the production-ready model comprises: applying a fine-tune intent level evaluation specific to any particular client workflow by providing at least one of the following: providing additional training data from auxiliary models to boost specific intent performance; or providing data oversampling with layer level fine-tuning techniques to correct or augment specific intent performance issues; and creating the production-ready model based on an ensemble of successful fine-tuned candidate models from the retained at least one candidate model set; and 

deploying the production-ready model for intent determination in the conversation with the user.


Claim Rejections - 35 USC § 102	
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless— 
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or 
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(b) EXCEPTIONS.— 
(1) DISCLOSURES MADE 1 YEAR OR LESS BEFORE THE EFFECTIVE FILING DATE OF THE CLAIMED INVENTION.—A disclosure made 1 year or less before the effective filing date of a claimed invention shall not be prior art to the claimed invention under subsection (a)(1) if— 
(A) the disclosure was made by the inventor or joint inventor or by another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or 
(B) the subject matter disclosed had, before such disclosure, been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor. 
(2) DISCLOSURES APPEARING IN APPLICATIONS AND PATENTS.—A disclosure shall not be prior art to a claimed invention under subsection (a)(2) if— 
(A) the subject matter disclosed was obtained directly or indirectly from the inventor or a joint inventor;
(B) the subject matter disclosed had, before such subject matter was effectively filed under subsection (a)(2), been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or
(C) the subject matter disclosed and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.

Claims 1-3, 5-8, 10-12, 14-17, and 19-20 and are rejected under 35 USC 102(a)(1)-(a)(2) as being anticipated by Hakkano-Tur et al. (US 2015/0227845 A1).
Regarding Claims 1 and 10, Hakkano-Tur discloses a system (Fig. 1 and ¶32, computer system 102), comprising: 
¶61 and ¶63, remote computing functionality 302 correspond to one or more server computing devices and associated data stores connected via network 306 to implement computer system 102); 
a server to facilitate operations using information from the one or more data stores (¶63, remote computing functionality 302 correspond to one or more server computing devices and associated data stores); 
a machine learning (ML) based artificial intelligence (AI) subsystem to communicate with the server and the data store in the network (¶56, model building module 226 uses a neural network machine learning technique to generate a language understanding model; see also ¶67 and ¶79, model generating / training module module uses a machine learning technique to produce label application model to classify intents of input linguistic items), the ML-based AI subsystem comprising: 
a data access interface (¶57, human to machine interface) to: 
receive data associated with a conversation with a user via a communication channel, the data for training at least one model to determine intent in the conversation with the user (¶¶46-47 and ¶57, receive input data from data store 104 corresponding to queries / utterances made by users; ¶60, language understanding model produced by module 226 can be used to assign new labels to input data in data store 104 to yield new set of linguistic items having known intent labels and repeat its operation based on the new input data to generate a new language understanding model); 
a processor (¶¶26-27, software running on computer equipment (e.g., chip-implemented logic functionality)) to: 
¶40, in the course of assigning intents to queries (per ¶48, linguistic item may pertain to any utterance made by a user in any context), system 102 may identify new intents that are not represented by the original knowledge graph; ¶43 and ¶89, each query / linguistic item has a specific intent represented as a probabilistic distribution over K possible semantic intent classes, some of the intents are unknown (i.e., unlabeled) and the model used by system 102 assumes the user’s intent influences his / her subsequent actions; ¶43, system uses the model to probabilistically identify patterns in these actions to identify clusters of queries associated with the new intents; ¶46, second set 204 of linguistic items / queries without known intent labels); 
provide a hierarchical multi-intent data labeling framework for labeling a representative subset of data from at least one of the data associated with the conversation with the user or the selected unlabeled data (¶35 and ¶87, the model is a Bayesian hierarchical graphical model solving for unknown intent and intent inference module 210 uses the model to represent user queries; ¶¶88-90, a second group of intents (i.e., second set 204 per ¶92) are unknown and the model specifies that (1) the intent is drawn from a multinomial distribution of intents associated with hyper-parameter α, (2) each word w of query d is generated according to multinomial distribution associated with hyper-parameter β1 given intent Id associated with query d, and (3) click c is generated according to a multinomial Id distribution associated with hyper-parameter β2 given intent Id associated with query d; see ¶51 and ¶92, use Gibbs sampling to iteratively generate intent values for linguistic items / queries in second set 204 in order to generate intent output information for data store 216); 
train the at least one model based on the labeled representative subset of data using a plurality of parameter choices (¶60, model building module 226 generates a new language understanding model based on new intent output information based on hyper-parameters α, β1, β2 indicated in (1), (2), and (3)); 
retain at least one candidate model set from the at least one trained models based on global metric performance (¶60, repeating the operations for any number of iterations (i.e., generating a new language understanding model each iteration) so as to progressively improve accuracy and expressiveness of the language understanding model); 
generate a production-ready model based on the retained at least one candidate model set (¶60, generate the new language understanding model corresponding to the last iteration); and 
deploy the production-ready model for intent determination in the conversation with the user (¶57, in end use scenario, human to machine interface may use the language understanding model to interpret utterances made by the users).
Regarding Claim 19, Hakkano-Tur discloses a non-transitory computer-readable storage medium having an executable stored thereon, which when executed instructs a processor to perform the functions and method of claims 1 and 10 (Claim 15, “a computer readable storage medium for storing computer readable instructions, the computer readable instructions providing an intent inference module when executed by one or more processing devices…”).
Regarding Claims 2 and 11, Hakkano-Tur discloses wherein the communication channel comprises at least one of telephone (¶63, smartphone), email, simple message service (SMS), mobile device application (¶63, mobile computing device), video conference, website, digital conversational entity (¶33, system for responding to user query “Who starred in the movie Mission Impossible?”), and social network platform.
Regarding Claims 3 and 12, Hakkano-Tur discloses wherein the data access interface further receives data from a data source, the data source comprising at least one of a website (¶82, website), a document (¶82, online document), enterprise resource planning (ERP) system, a database, a web feed, a sensor, a geolocation data source, a server (¶63, server and associated data sources), an analytics tool, a mobile device (¶63, mobile computing devices), and a reporting system.
Regarding Claims 5 and 14, Hakkano-Tur discloses wherein cloud-distributed hyper-parameter tuning and ranges for parameter choices are predetermined (¶63, cloud computing infrastructure implementation; ¶¶88-89, a second group of intents (i.e., second set 204 per ¶92) are unknown and the model specifies that (1) the intent is drawn from a multinomial distribution of intents associated with hyper-parameter α, (2) each word w of query d is generated according to multinomial distribution associated with hyper-parameter β1 given intent Id associated with query d, and (3) click c is generated according to a multinomial Id distribution associated with hyper-parameter β2 given intent Id associated with query d).
Regarding Claims 6 and 15, Hakkano-Tur discloses wherein the plurality of parameter choices is searched and selected randomly via a cloud computing cluster to test development sets to determine which of the at least one models to retain (¶63, cloud computing infrastructure implementation; ¶92, using Gibbs sampling to iteratively generate intent values for the linguistic items in the second set 204 to compute the probability that the user’s intent, in submitting a query d, matches an intent class k; Gibbs sampling is known in the art as a random sampling method).
Regarding Claims 7 and 16, Hakkano-Tur discloses wherein global metric performance is based on at least one global numerical metric established for each client, wherein the at least one global numerical metric comprising at least one of precision and recall metrics of given intents or importance of identifying particular intents for the given client (¶33, system for responding to user query “Who starred in the movie Mission Impossible?”; ¶84, refinement module determines whether “1996” match entity names linked to “Tom Cruise” and “Mission Impossible”; ¶85, model training module produces label application model to learn and reclassify refined items).
Regarding Claims 8, 17, and 20, Hakkano-Tur discloses wherein generating the production-ready model comprises: 
applying a fine-tune intent level evaluation specific to any particular client workflow by providing at least one of the following: 
providing additional training data from auxiliary models to boost specific intent performance (¶67, formulate search system information encompassing information regarding queries submitted by users, search results provided to users in response to the queries, click selections made by users in response to the queries and train a label application model based on the training data; ¶¶71-72, ¶77, and ¶79 in view of ¶33, a refinement module to improve quality of expanded items by assigning additional labels to any expanded items that pertains to two or more intents for the specific intent of obtaining actor corresponding to movie title and model training module uses machine learning to use the expanded items as training data); or 
providing data oversampling with layer level fine-tuning techniques to correct or augment specific intent performance issues; and 
creating the production-ready model based on an ensemble of successful fine-tuned candidate models from the at least one retained candidate model set (¶80, repeat the operation one or more additional times to improve the accuracy of the model (i.e., each time produces a model with a different level of accuracy)).
Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4 and 13 are rejected under 35 USC 103(a) as being unpatentable over Hakkano-Tur et al. (US 2015/0227845 A1) in view of Brown et al. (US 2019/0042988 A1).
Regarding claims 4 and 13, Hakkano-Tur does not disclose wherein the conversation is a multilingual conversation based on the data received from the user or information identifying the user.
Brown teaches an omnichannel virtual agent to engage in conversation with a user (Abstract) wherein the conversation is a multilingual conversation based on the data received from the user or information identifying the user (¶50, AI agent generates a language specific model or expands a pre-built language specific model to provide understanding of how words or terms, etc. are used, such as by a person, groups of persons, and the like; the understanding may further be classifiable to characteristics that identify a person or groups of persons and the like, such as a person's native language).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to implement a multi-lingual conversation based on data received from the user or information identifying the user with respect to user’s native language in order to engage the user in a conversation (Brown, Abstract).
Claims 9 and 18 are rejected under 35 USC 103(a) as being unpatentable over Hakkano-Tur et al. (US 2015/0227845 A1) in view of Fu et al. (US 2013/0151598 A1).
Regarding claims 9 and 18, Hakkani-Tur does not disclose wherein deployment of the production-ready model is cloud-agnostic.
Fu discloses invoking an application on the remote client device comprising a remote desktop protocol (RDP) to connect to the VM on the at least one cloud infrastructure to facilitate remote user interaction with the at least one cloud-based IDA using functionality provided by the RDP (Abstract) to deploy resources in a cloud agnostic manner (¶41, Cloud Standardization Layer 360 may include functional module repositories, which may facilitate the utilization of appropriate available resources (including shared storage, server types, clusters and features such as queues, security, etc.) in the manner specified by imported cloud-based IDAs on each cloud in a cloud agnostic manner).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to implement the deployment of interaction resources like production ready model in a cloud agnostic manner on the cloud infrastructure (Hakkani-Tur, ¶63, cloud computing infrastructure) in order to facilitate the utilization of appropriate available resources in the manner specified by imported cloud based interactive desktop application on each cloud (Fu, ¶41).
Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2006/0190253 A1 discloses a system building models (SLU model and ASR model) using unsupervised and active learning where performance was measured in terms of word accuracy from speech recognition or spoken language understanding based on recall and precision (F-measure).
US 9741336 B2 discloses a dialog system where for a given dialog state N, dialog function G(N) = A decides which system action to output and then after observation O has been received (input dialog information), dialog function F(N, O) = N’ decides how to update dialog state N to yield N’. Further, the dialog system implements a partially observable Markov decision process (POMDP) to track a probability distribution over many dialog states representing possible states of conversation to search for best action to take in each belief state in order to maximize sum of rewards over the whole dialog. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Richard Z. Zhu whose telephone number is 571-270-1587 or examiner’s supervisor King Poon whose telephone number is 571-272-7440. Examiner Richard Zhu can normally be reached on M-Th, 0730:1700.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 
/RICHARD Z ZHU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        03/11/2022